DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/12/2021 has been entered.

Claim Status
Claims 1, 10 and 19 (Currently Amended)
Claims 5-9, 14-18 and 20 (Original)
Claims 2-4, 11-13 and 21-22 (Canceled)

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claims 1, 10 and 19 are amended as follows:
Claim 1, line 16, the recitation “which flows the first sleeve” is replaced with: -- which flows around the first sleeve --
Claim 1, line 18, the recitation “the first fluid streaming” is replaced with:  -- the first fluid stream --
Claim 10, line 25, the recitation “which flows the first sleeve” is replaced with:  -- which flows around the first sleeve --
Claim 10, line 27, the recitation “the first fluid streaming” is replaced with:  -- the first fluid stream --
Claim 19, line 24, the recitation “which flows the first sleeve” is replaced with:  -- which flows around the first sleeve --
Claim 19, line 26, the recitation “the first fluid streaming” is replaced with:  -- the first fluid stream --

Allowable Subject Matter
Claims 1, 5-10 and 14-20 are allowed.
Regarding claim 1, prior arts do not suggest or teach, among other claimed allowable features, “wherein a cooling fluid flows through the fluid flow path for cooling the charging connector, wherein the cooling fluid flows in through the inlet conduit, wherein prior to reaching the first sleeve and second sleeve, the cooling fluid bifurcates around the first sleeve and a second fluid stream which flows around the second sleeve, wherein subsequent to the first fluid stream flowing around the first sleeve and the second fluid stream flowing around the second sleeve, the first fluid stream and the second fluid stream combine together upstream and flow out of the outlet conduit, and wherein the cooling fluid is recirculated back to the inlet conduit within the manifold assembly.”, in combination with all other elements recited in claim 1.
Claims 5-9 are also allowed as they further limit allowed claim 1.
Regarding claim 10, prior arts do not suggest or teach, among other claimed allowable features, “wherein a cooling fluid flows through the fluid flow path for cooling the charging connector, wherein the cooling fluid flows in through the inlet conduit, wherein prior to reaching the first sleeve and second sleeve, the cooling fluid bifurcates into a first fluid stream which flows around the first sleeve and a second fluid stream which flows around the second sleeve, wherein subsequent to the first fluid stream flowing around the first sleeve and the second fluid stream flowing around the second sleeve, the first fluid stream and the second fluid stream combine together upstream and flow out of the outlet conduit, and wherein the cooling fluid is recirculated back to the inlet conduit within the manifold assembly.”, in combination with all other elements recited in claim 10.
Claims 14-18 are also allowed as they further limit allowed claim 10.
Regarding claim 19, prior arts do not suggest or teach, among other claimed allowable features, “wherein a cooling fluid flows through the fluid flow path for cooling the charging connector, wherein the cooling fluid flows in through the inlet conduit, around the first sleeve and a second fluid stream which flows around the second sleeve, wherein subsequent to the first fluid stream flowing around the first sleeve and the second fluid stream flowing around the second sleeve, the first fluid stream and the second fluid stream combine together upstream and flow out of the outlet conduit, and wherein the cooling fluid is recirculated back to the inlet conduit within the manifold assembly;”, in combination with all other elements recited in claim 19.
Claim 20 is also allowed as it further limits allowed claim 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571)270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG V BUI/
Examiner, Art Unit 2859
/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        April 6, 2021